Citation Nr: 0621962	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, claimed as dermatitis due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a chronic skin disorder 
(claimed as dermatitis due to Agent Orange exposure).

In July 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In January 2006, the Board remanded this matter to the RO for 
further action.  The RO continued the denial of the claim and 
returned this matter to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, through his representative in the June 2006 
informal hearing presentation, contends that a remand is 
necessary in order to comply with the Board's January 2006 
remand.

In the January 2006 remand, the Board specifically requested 
that the RO refer the claims file to the veteran's primary 
care physician at the VA Medical Center at Fayetteville, 
Arkansas, who presented the revised November 2004 addendum 
opinion that the veteran's dermatitis of the upper 
extremities was possibly Agent Orange induced.  After a 
review of the service medical records and post-service 
medical records, the examiner was to be asked to present a 
definitive opinion as to whether any of the veteran's 
diagnosed skin disorders were related to his period of active 
duty by addressing the question of whether it is at least as 
likely as not that the dermatitis affecting the veteran's 
upper extremities is the result of exposure to Agent Orange, 
or is otherwise proximately due to, or the result of his 
service- connected soft tissue sarcoma that affected the same 
body part.  This has not been accomplished.  

The Board notes that this medical opinion could potentially 
support the veteran's contention.  Furthermore, the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, the Board finds that an 
additional attempt must be made to contact the VA physician 
who presented the revised November 2004 addendum, and obtain 
the requested opinion.

Therefore, this matter is REMANDED to the RO for the 
following action:

1.  All up-to-date treatment records for 
the skin disability at issue should be 
obtained and incorporated into the claims 
file.

2.  The veteran's claims file should be 
referred to his primary care physician at 
the VA Medical Center at Fayetteville, 
Arkansas, who presented the November 2004 
opinion that the dermatitis of the upper 
extremities was possibly Agent Orange 
induced.  The physician should review the 
claims folder and a notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  After a review of the service 
medical records and post-service medical 
records, the examiner should present a 
definitive opinion as to whether any of 
the veteran's diagnosed skin disorders 
are related to his period of active duty 
by addressing the question of whether it 
is at least as likely as not that the 
dermatitis affecting the veteran's upper 
extremities is the result of exposure to 
Agent Orange, or is otherwise proximately 
due to, or the result of his service-
connected soft tissue sarcoma that 
affected the same body part.

A complete rationale for all opinions 
must be provided. If the physician is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed.

If the primary care physician at the VA 
Medical Center at Fayetteville, Arkansas, 
who provided the November 2004 addendum 
opinion, is not available or is no longer 
employed by VA, the RO should document 
its attempts to contact the physician.  
If the RO is unable to contact the 
primary care physician, it should explain 
this in the supplemental statement of the 
case.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed; the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic skin disorder 
(claimed as dermatitis due to Agent 
Orange exposure).  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate. The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



